Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/05/2022 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 20140037107 A1 hereinafter Marino) in view of OSXDaily (How to Set a Headphone Specific Volume Level in Mac OS X (07/13/2014)).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Marino teaches a display device, comprising: [display screen ¶88]
a processor; and a memory connected to the processor, the memory storing instructions that, when executed by the processor, cause the processor to: [medium, processor with instructions ¶110-111]
when displaying content, receive a command to change a volume of the display device; and [adjust volume ¶96-¶98 "a user interface may be provided when a user wishes to adjust a volume for one or more players"]
provide a prompt in response to a combination of (a) a determination that an internal speaker of the display device for playing audio associated with the content is disabled, [turn off speakers ¶64 Fig. 9 illustrates interface with status indicator 914 will change ¶98]
(b) a determination that an external sound system associated with the display device is unavailable, and  [icon will be removed when headphones (external) is removed (unavailable) ¶99 "The status indicator 924 may be removed or modified if and when the headphone is removed"]
(c) receiving the command to change the volume, [Fig. 9A illustrates current volume 926 and adjustment indicator from volume changes ¶98 " the group status indicator 914 may indicate that a volume of the group is being adjusted upward"]
Marino does not specifically teach wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device.
However, OSXDaily teaches wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device. [OSXDaily Page 2/3 Fig. 1 illustrates with options to enable (mute icons) sound devices including internal speakers and external headphones]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Marino by incorporating the wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device disclosed by OSXDaily because both techniques address the same field of controlling sound devices and by incorporating OSXDaily into Marino alleviates problems with constantly shifting volume levels and solve volume control [OSXDaily Page 1 ¶1-2] 

As to dependent claim 2, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein: the memory stores a field that specifies whether the internal speaker of the display device is disabled, and the instructions, when executed by the processor, further cause the processor to check the field to determine whether the internal speaker of the display device for playing the audio associated with the content is disabled. [OSXDaily Page 2/3 Fig. 1  illustrates mute icons (fields that determine/show disabled/enabled)]

As to dependent claim 3, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein the instructions, when executed by the processor, further cause the processor to determine whether the external sound system associated with the display device is unavailable in response to the determination that the internal speaker of the display device is disabled. [OSXDaily Page 2/3 Fig. 1  illustrates mute icons (fields that determine/show disabled/enabled)]

As to dependent claim 4, the rejection of claim 3 is incorporated. Marino and OSXDaily further teach further comprising an external sound system port and wherein the instructions, when executed by the processor, further cause the processor to determine a state of the external sound system associated with the display device via the external sound system port. [Marino state variable of devices checks state ¶78-79, connection ¶39-¶40]

As to dependent claim 5, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein the instructions, when executed by the processor, further cause the processor to: indicate that the external sound system associated with the display device is unavailable; and [Marino status indicators indicate stat us of devices 924 ¶98-¶99]
enable the internal speaker of the display device in response to a selection of the option to enable the internal speaker of the display device. [Marino enable devices ¶56, interface unmutes ¶100]

As to dependent claim 6, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein the instructions, when executed by the processor, further cause the processor to provide the prompt on a display of the display device. [Marino Fig. 9A-B illustrate interface that (prompts) user ¶96]

As to dependent claim 7, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein the instructions, when executed by the processor, further cause the processor to provide the prompt on a display of a remote control associated with the display device. [Marino mobile controller ¶26]

As to dependent claim 8, the rejection of claim 1 is incorporated. Marino and OSXDaily further teach wherein the remote control is a mobile telephone running an application that controls the display device. [Marino mobile controller ¶26]

As to independent claim 9, Marino teaches a method, comprising: when displaying content, receive a command to change a volume of the display device; and [adjust volume ¶96-¶98 "a user interface may be provided when a user wishes to adjust a volume for one or more players"]
provide a prompt in response to a combination of (a) a determination that an internal speaker of the display device for playing audio associated with the content is disabled, [turn off speakers  ¶64  Fig. 9 illustrates interface with status indicator 914 will change ¶98]
(b) a determination that an external sound system associated with the display device is unavailable, and  [icon will be removed when headphones (external) is removed (unavailable) ¶99 "The status indicator 924 may be removed or modified if and when the headphone is removed"]
(c) receiving the command to change the volume,  [Fig. 9A illustrates current volume 926 and adjustment indicator from volume changes ¶98 " the group status indicator 914 may indicate that a volume of the group is being adjusted upward"]
Marino does not specifically teach wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device.
However, OSXDaily teaches wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device. [OSXDaily Page 2/3 Fig. 1 illustrates with options to enable (mute icons) sound devices including internal speakers and external headphones]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Marino by incorporating the wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device disclosed by OSXDaily because both techniques address the same field of controlling sound devices and by incorporating OSXDaily into Marino alleviates problems with constantly shifting volume levels and solve volume control [OSXDaily Page 1 ¶1-2] 

As to dependent claim 10, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach wherein a field specifies whether the internal speaker of the display device is disabled, and the method further comprising: checking the field to determine whether the internal speaker of the display device for playing the audio associated with the content is disabled. [OSXDaily Page 2/3 Fig. 1 illustrates mute icons (fields that determine/show disabled/enabled)]

As to dependent claim 11, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach determining whether the external sound system coupled to the display device is unavailable in response to the determination that the internal speaker of the display device is disabled. [OSXDaily Page 2/3 Fig. 1 illustrates mute icons (fields that determine/show disabled/enabled)]

As to dependent claim 12, the rejection of claim 11 is incorporated. Marino and OSXDaily further teach determining a state of the external sound system coupled to the display device via an external sound system port. [Marino state variable of devices checks state ¶78-79, connection ¶39-¶40]

As to dependent claim 13, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach indicating that the external sound system coupled to the display device is unavailable; and [Marino status indicators indicate stat us of devices 924 ¶98-¶99]
enabling the internal speaker of the display device in response to a selection of the option to enable the internal speaker of the display device. [Marino enable devices ¶56, interface unmutes ¶100]

As to dependent claim 14, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach wherein the providing the prompt comprises providing the prompt on a display of the display device. [Marino Fig. 9A-B illustrate interface that (prompts) user ¶96]

As to dependent claim 15, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach wherein the providing the prompt comprises providing the prompt on a display of a remote control associated with the display device. [Marino mobile controller ¶26]

As to dependent claim 16, the rejection of claim 9 is incorporated. Marino and OSXDaily further teach wherein the providing the prompt comprises providing the prompt on a display of a mobile telephone running an application that controls the display device. [Marino mobile controller ¶26]

As to independent claim 18, Marino teaches a non-transitory computer-readable storage medium storing instructions that, [storage medium ¶110-111]
when displaying content, receive a command to change a volume of the display device; and [adjust volume ¶96-¶98 "a user interface may be provided when a user wishes to adjust a volume for one or more players"]
provide a prompt in response to a combination of (a) a determination that an internal speaker of the display device for playing audio associated with the content is disabled, [turn off speakers  ¶64  Fig. 9 illustrates interface with status indicator 914 will change ¶98]
(b) a determination that an external sound system associated with the display device is unavailable, and  [icon will be removed when headphones (external) is removed (unavailable) ¶99 "The status indicator 924 may be removed or modified if and when the headphone is removed"]
(c) receiving the command to change the volume,  [Fig. 9A illustrates current volume 926 and adjustment indicator from volume changes ¶98 " the group status indicator 914 may indicate that a volume of the group is being adjusted upward"]
Marino does not specifically teach wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device.
However, OSXDaily teaches wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device. [OSXDaily Page 2/3 Fig. 1  illustrates with options to enable (mute icons) sound devices including internal speakers and external headphones]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Marino by incorporating the wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device disclosed by OSXDaily because both techniques address the same field of controlling sound devices and by incorporating OSXDaily into Marino alleviates problems with constantly shifting volume levels and solve volume control [OSXDaily Page 1 ¶1-2] 

As to dependent claim 19, the rejection of claim 18 is incorporated. Marino and OSXDaily further teach indicating that the external sound system coupled to the display device is unavailable; and  [Marino icon will be removed when headphones (external) is removed (unavailable) ¶99 "The status indicator 924 may be removed or modified if and when the headphone is removed"]
enabling the internal speaker of the display device in response to a selection of the option to enable the internal speaker of the display device. [OSXDaily Page 2/3 Fig. 1 illustrates with options to enable (mute icons) sound devices including internal speakers and external headphones]
enabling the internal speaker of the display device in response to a selection of the option to enable the internal speaker of the display device. [OSXDaily Page 2/3 Fig. 1 illustrates with options to enable (mute icons) sound devices including internal speakers and external headphones]

As to dependent claim 20, the rejection of claim 18 is incorporated. Marino and OSXDaily further teach wherein a field specifies whether the internal speaker of the display device is disabled, and the operations further comprising: checking the field to determine that the internal speaker of the display device for playing the audio associated with the content is disabled; and [OSXDaily Page 2/3 Fig. 1 illustrates mute icons (fields that determine/show disabled/enabled)]
 using an external sound system port to determine that the external sound system coupled to the display device is unavailable in response to the determination that the internal speaker of the display device is disabled. [Marino status indicators indicate stat us of devices 924 ¶98-¶99]

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marino, in view of OSXDaily, as applied in claim 9 above, in view of Jeong et al. (US 20060238656 A1 hereinafter Jeong).

As to dependent claim 17, Marino and OSXDaily teach all the limitations as set for in the rejection of claim 9 that is incorporated. Marino and OSXDaily do not specifically teach wherein the providing the prompt further comprises providing a second option for enabling closed captioning.
However, Jeong teaches wherein the providing the prompt further comprises providing a second option for enabling closed captioning. [settings for captions Col. 7 ln. 17-25 "(48) For example, the controller 10 may perform automatic setting or recommend that the user to make a selection such that layer 2 for receiving user inputs, layer B for displaying captions during video playback, layer C for controlling video playback, or the like is displayed in the portable terminal (first terminal), according to an embodiment of the present invention, which has a relatively small sized display screen."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Marino and OSXDaily by incorporating the wherein the providing the prompt further comprises providing a second option for enabling closed captioning disclosed by Jeong because both techniques address the same field of controlling sound devices and by incorporating Jeong into Marino and OSXDaily provides a more user friendly use of media content with more convenience in portable devices [Jeong Col. 1 Ln. 34-55]

Response to Arguments
Applicant's arguments filed 08/05/2022. In the remark, applicant argues that: 	
(1) Hiipakka and OSXDaily fail to teach "provide a prompt in response to a combination of 
(a) a determination that an internal speaker of the display device for playing audio associated with the content is disabled, (b) a determination that an external sound system associated with the display device is unavailable, and (c) receiving the command to change the volume," as recited in amended claim 1. 

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Marino view of OSXDaily set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Coburn et al. (US 9467737 B2) teaches determining that the device is no longer in communication with the media playback system and displaying an indication (Col. 4 Ln. 61-11)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143